 
 
I 
112th CONGRESS
1st Session
H. R. 2857 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2011 
Mr. Grijalva (for himself, Mr. Conyers, and Ms. Lee of California) introduced the following bill; which was referred to the Committee on the Budget
 
A BILL 
To amend the Balanced Budget and Emergency Deficit Control Act of 1985 to create an adjustment to the discretionary spending limits for appropriations for emergency job creation. 
 
 
1.Short titleThis Act may be cited as the Prioritize Emergency Job Creation Act. 
2.Emergency job creationSection 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by adding at the end the following new subparagraph: 
 
(E)Emergency job creationIf, for fiscal years 2012 through 2021, appropriations for discretionary accounts are enacted that Congress designates and the President subsequently so designates as being for emergency job creation in statute, the adjustment for a fiscal year shall be the total of such appropriations for the fiscal year in discretionary accounts designated as being for emergency job creation..  
 
